DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the communication filed on September 20, 2020.  Claims 1-22 were originally received for consideration.  No preliminary amendments for the claims have been received. This action is made NON-FINAL.

Claim Status
2.	Claims 1-22 are currently pending consideration.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.
5.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview. Please do not hesitate to contact the examiner of record at 571-272-3786 if you have any questions regarding this correspondence and/ or your response to the current office action.
6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.

8. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance. While the advice is not required, it is encouraged in order to best protect the applicant's interests. Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,027,697.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘697 render obvious the claims of the instant application.

Present Application 
Patent U.S. 11,027,697
1. A Lawful Stop and Search (LSS) Override Controller for an autonomous vehicle, the controller comprising: a first communication channel to a LSS Illuminator or a LSS Manual Controller; a second communication channel to the LSS Manual Controller; a logical command communications link coupled to the first and second communication channels that employs a secure communication protocol configured to concurrently communicate to said LSS Illuminator and said LSS Manual Controller; an AV Computer interface to an automated driving system (ADS) controller providing default control of said autonomous vehicle; an Emergency Override Interface, bypassing said ADS, coupled to at least one of a drive motor system, a braking system, and a steering system of said autonomous vehicle; a dispatch interface configured to communicate with said autonomous vehicle's dispatch; a memory configured to securely store program code and a data set wherein the data set includes: operational data, critical security parameters (CSPs), and a set of usage records; and a processor. 2. The LSS Override Controller of claim 1, wherein said LSS Override Controller is logically distinct and independent from said ADS controller and may assert unconditional control over said ADS controller via the AV Computer interface, and may bypass said ADS controller to assert unconditional control over at least one of said vehicle steering, braking and propulsion systems via the Emergency Override Interface. 3. The LSS Override Controller of claim 1, wherein said the first communication channel utilize at least one of ultrasonic, optical, and radio frequency energy and the second communication channel utilize a direct wired connection. 4. The LSS Override Controller of claim 1, wherein the set of usage records contain a minimum content including: a notification that a law enforcement entity has performed an LSS interdiction, a date, time, and location of said interdiction, an identity and jurisdiction of said law enforcement entity and evidence of non-repudiation of message origin for said interaction. 5. The LSS Override Controller of claim 1, wherein the processor is configured to record each interaction with the LSS Illuminator or the LSS Manual Controller within said set of usage records and later transmit via said dispatch interface a message comprising a plurality of said usage records and receive acknowledgment that said message was successfully received. 6. The LSS Override controller of claim 1, wherein said secure communication protocol performs an identification and authentication of an entity using the LSS Illuminator or the LSS Manual Controller, and contingent on the determination said entity is an authorized member of law enforcement, said entity is granted access of the LSS override controller to assert control over said autonomous vehicle. 7. The LSS Override controller of claim 1, further comprising an external casing wherein said casing provides a set of protections against unauthorized physical access to the memory. 8. The LSS Override controller of claim 7, wherein the set of protections includes at least one of, evidence of tampering, pick-resistant locks, and tamper-detection/response circuitry. 9. The LSS Override Controller of claim 1, wherein the CSPs includes at least one of the following: cryptographic key, public key certificate, password, PIN, token, or biometric data. 10. A lawful stop and search (LSS) Illuminator comprising: a command communications link configured to communicate using a secure communication protocol to the LSS Override controller via at least one of, a focused beam of ultrasonic, optical, or radio frequency energy; a dispatch interface configured to communicate with law enforcement dispatch; a memory configured to securely store program code and a data set wherein the data set includes: operational data, critical security parameters (CSPs), and a set of usage records; and a processor. 11. The LSS Illuminator of claim 10, wherein the processor is configured to record each interaction with the LSS Override Controller within said set of usage records and later transmit via said dispatch interface a message comprising a plurality of said usage records and receive acknowledgment that said message was successfully received. 12. The LSS Illuminator of claim 10, wherein said set of usage records containing a minimum content including: notification that a law enforcement entity has performed a LSS interdiction, a date, time, and location of said interdiction, the interdicted vehicle ownership, and evidence of non-repudiation of message receipt for said interaction. 13. The LSS Illuminator of claim 10, further comprising an external casing that renders the LSS Illuminator operable as a handheld device wherein said casing provides a set of protections against unauthorized physical access to the memory. 14. The LSS Illuminator of claim 13, wherein the set of protections includes at least one of, evidence of tampering, pick-resistant locks on all casing covers, and tamper-detection/response circuitry. 15. The LSS Illuminator of claim 10, wherein the CSPs includes at least one of the following: cryptographic key, public key certificate, password, PIN, token, or biometric data. 16. A lawful stop and search (LSS) Manual Controller that comprises: a first communication channel to a LSS Override Controller; a second communication channel to the LSS Override Controller; a logical command communications link coupled to the first and second communication channels that employs a secure communication protocol configured to communicate to said to the LSS Override controller; a dispatch interface configured to communicate with law enforcement dispatch; a memory configured to securely store program code and a data set wherein the data set including: operational data, critical security parameters (CSPs), and a set of usage records; and a processor. 17. The LSS Manual Controller of claim 16, wherein said the first communication channel utilize at least one of ultrasonic, optical, and radio frequency energy and the second communication channel utilize a direct wired connection. 18. The LSS Manual Controller of claim 16, wherein the processor is configured to record each interaction with the LSS Override Controller within said set of usage records and later transmit via said dispatch interface a message comprising a plurality of said usage records and receive acknowledgment that said message was successfully received. 19. The LSS Manual Controller of claim 16, wherein said set of usage records containing a minimum content including: notification that a law enforcement entity has performed a LSS interdiction, a date, time, and location of said interdiction, the interdicted vehicle ownership, and evidence of non-repudiation of message receipt for said interaction. 20. The LSS Manual Controller of claim 16, further comprising an external casing that renders the LSS Manual Controller operable as a handheld device wherein said casing provides a set of protections against unauthorized physical access to the memory. 21. The LSS Manual Controller of claim 20, wherein the set of protections includes at least one of, evidence of tampering, pick-resistant locks on all casing covers, and tamper-detection/response circuitry. 22. The LSS Manual Controller of claim 14, wherein the CSPs includes at least one of the following: cryptographic key, public key certificate, password, PIN, token, or biometric data.
1. A Lawful Stop and Search (LSS) Override Controller for an autonomous vehicle, the controller comprising: a first physical communication channel to receive commands from and respond to a LSS Manual Controller via a direct wired connection; a second physical communication channel comprising: a communications sensor system that detects and emits at least one of ultrasonic, optical, and radio frequency energy; and a receiver/transmitter coupled to the communications sensor system to receive commands from and respond to a LSS Illuminator or the LSS Manual Controller; a logical command communications link coupled to the first and second physical communication channels that employs a secure communication protocol configured to concurrently communicate to said LSS handheld Illuminator and said LSS Manual Controller; an AV Computer interface to an automated driving system (ADS) controller that provides default control of said autonomous vehicle; an Emergency Override Interface to a drive motor system, a braking system, and a steering system of said autonomous vehicle, bypassing the ADS, controller thereby providing direct control of said drive motor, brakes, and steering; a dispatch interface configured to communicate with said autonomous vehicle's dispatch; a global positioning system (GPS) receiver configured to determine the vehicle coordinates, velocity and precise time; and a processor using said secure communication protocol to perform mutual authentication.
2. The LSS Override Controller of claim 1, wherein the secure communication link protocol between the LSS Override Controller and the LSS Illuminator or the LSS Manual Controller includes at least one of the following characteristics: message confidentiality, message integrity, end-point mutual authentication, reliability, and perfect forward secrecy.
3. The LSS Override Controller of claim 1, wherein the processor employs said secure communication protocol to provide mutual authentication to determine the verifiable identity of an entity using the LSS Illuminator or the LSS Manual Controller, and determine the authority of said entity to assert control over said autonomous vehicle.
4. The LSS Override Controller of claim 1, wherein the processor employs the secure communication protocol to send digitally signed messages to the LSS Illuminator or the LSS Manual Controller to provide non-repudiation of message receipt.
5. The LSS Override controller of claim 1, wherein contingent upon said mutual authentication the processor automatically acknowledges and complies with at least one of the following commands: “EmergencyStop”, “Stop”, “Fence”, “Acknowledge”, “Identify”, “Manifest”, “PullOverPark”, and “ResumeOperation”.
6. The LSS Override Controller of claim 1, wherein contingent upon receipt and execution of one of the following commands from said LSS Illuminator: “EmergencyStop”, “Stop”, and “PullOverPark”, resulting in the complete halt of said autonomous vehicle, the LSS Override Controller will only then respond to only a first set of commands received from the LSS Manual Controller wherein the set of commands includes at least: “PullForward”, “BackUp”, “TurnLeft”, “TurnRight”, “Stop”, “DownloadVehicleldentification”, “UnlockLoadCompartment”, “ContactTerminal”, and “ResumeOperation”.
7. The LSS Override Controller of claim 6, wherein contingent only upon receipt of the “ResumeOperation” command, with no interaction from other entities, the processor will immediately return control to said ADS controller that provides default control of the autonomous vehicle.
8. A lawful stop and search (LSS) Illuminator comprising: a physical communication channel comprising: a communications sensor system that emits an detects at least one of ultrasonic, optical, and radio frequency energy; and a transmitter/receiver coupled to the communications sensor system to transmit commands to and receive responses from a LSS Override Controller; a logical commands communications link coupled to the physical communication channel that employs a secure communication protocol configured to communicate to said LSS Override Controller; a USB interface providing means to load necessary system data including program code, public key infrastructure (PKI) certificate chain, private certificate, and other critical security parameters; a dispatch interface configured to communicate usage records with law enforcement dispatch including the lawful stop and search location and precise time; a global positioning system (GPS) receiver configured to determine the LSS Illuminator coordinates and precise time; a set of RAM and NVRAM memory devices, wherein the memory is used to securely store program code, operation data and usage data; and a processor using said secure communication protocol to perform mutual authentication.
9. The LSS Illuminator of claim 8, wherein the processor is configured to issue one or more commands via the command communications link, the one or more commands being from a command set that includes at least: “EmergencyStop”, “Stop”, “Fence”, “Acknowledge”, “Identify”, “Manifest”, “PullOverPark”.
10. The LSS Illuminator of claim 8, wherein the communications link protocol between LSS Illuminator and LSS Override Controller includes at least one of the following characteristics: message confidentiality, message integrity, mutual authentication, reliability, and perfect forward secrecy .
11. The LSS Illuminator of claim 8, wherein the secure communication protocol employs FIPS approved algorithms to provide said mutual authentication.
12. The LSS Illuminator of claim 8, wherein the messages to the LSS Override Controller to provide non-repudiation of origin of the commands from an entity using the LSS Illuminator directing operation of the autonomous vehicle.
13. The LSS Illuminator of claim 8, further comprising an external casing integrated with a flashlight that renders the LSS Illuminator operable as a multi-function handheld device.
14. The LSS Illuminator of claim 8, wherein the transmitter is integrated with a law enforcement vehicle emergency lights and is steerably mounted to said law enforcement vehicle.
15. The LSS Illuminator of claim 8, wherein, the processor issuing a “Fence” command via the command communications link, the “Fence” command including the GPS coordinates, expressed as a combination of latitude and longitude, that define a restricted area.
16. A lawful stop and search (LSS) Manual Controller that comprises: a first physical communication channel to send commands to and receive responses from a LSS Override Controller via a direct wired connection; a second physical communication channel comprising: a wireless communications sensor system that emits and detects radio frequency energy; and a transmitter/receiver coupled to the communications sensor system to transmit commands to and receive responses from a LSS Override Controller; a logical command communications link coupled to the first and second physical communication channels that employs a secure communication protocol configured to communicate to said to the LSS Override controller; a dispatch interface configured to communicate with law enforcement dispatch including the lawful stop and search location and precise time; and a processor using said secure communication protocol to perform mutual authentication.
17. The LSS Manual Controller of claim 16, wherein, the processor is configured to issue one or more commands via the command communications link, the one or more commands being from a command set that includes at least: “PullForward”, “BackUp”, “TurnLeft”, “TurnRight”, “Stop”, “DownloadVehicleldentification”, “UnlockLoadCompartment”, “ContactTerminal”, and “ResumeOperation”.
18. The LSS Manual Controller of claim 16 wherein the secure communication protocol between the LSS Manual Controller and LSS Override Controller includes at least one of the following characteristics: message confidentiality, message integrity, mutual authentication, reliability, and perfect forward secrecy.
19. The LSS Manual Controller of claim 16, wherein the secure communication protocol employs FIPS approved algorithms to provide said mutual authentication.
20. The LSS Manual Controller of claim 16, wherein the processor employs the secure communication protocol to send digitally signed messages to the LSS Override Controller to provide non-repudiation of origin of the commands from the user of the LSS Manual Controller directing operation of the autonomous vehicle.
21. The LSS Manual Controller of claim 16, wherein the command communications link between LSS Manual Controller and LSS Override Controller is conveyed by at least one of: a direct wired connection or a directed beam of ultrasonic, optical, or radio frequency energy.
22. A lawful stop and search (LSS) enforcement method that comprises: illuminating a LSS Override Sensor on an autonomous vehicle with a LSS Illuminator emitting at least one of, a focused beam of ultrasonic, optical, or radio frequency energy that includes a modulated signal; using responses from the LSS Override Controller to establish a command communications link employing a secure communication protocol that, enables the LSS Override Controller verifiable identify an entity using said LSS Illuminator and determine the authority of said entity to direct operation of the autonomous vehicle, and that allow the LSS Illuminator determines the verifiable legal ownership of the autonomous vehicle; issuing at least one command for the LSS Override Controller to obey automatically to direct the operation of the autonomous vehicle.
23. The LSS enforcement method of claim 22, wherein the at least one command is selected from a command set that includes at least “EmergencyStop”, “Stop”, “Fence”, “Acknowledge”, “Identify”, “Manifest”, “PullOverPark”.
24. The LSS enforcement method of claim 22, wherein the secure communication protocol includes at least one of the following characteristics: message confidentiality, message integrity, mutual authentication, reliability, and perfect forward secrecy.
25. The LSS enforcement method of claim 22, wherein said illuminating includes steering at least one of, a focused beam of ultrasonic, optical, or radio frequency energy from a multi-function handheld device or from a transmitter integrated into the law enforcement vehicle's emergency lights steerably mounted to a law enforcement vehicle.
26. The LSS enforcement method of claim 22, wherein said illuminating includes positioning said LSS Illuminator near a restricted area to exclude the autonomous vehicle, and wherein said at least one command is a “Fence” command that specifies the GPS coordinates, expressed as a combination of latitude and longitude, that define a restricted area.
27. A lawful stop and search (LSS) compliance method that comprises: sending via at least one of, a direct wired connection, or a directed beam of ultrasonic, optical, or radio frequency energy that includes a modulated signal from an LSS Manual Controller to an LSS Override Controller; detecting and responding to the modulated signal from the LSS Override Controller; using responses from the LSS Override Controller to establish a command communications link employing a secure communication protocol that, enables the LSS Override Controller verifiable identify an entity using said LSS Manual Controller and determine the authority of said entity to direct operation of the autonomous vehicle, and that allow the LSS Manual Controller determines the verifiable legal ownership of the autonomous vehicle; issuing at least one command for the LSS Override Controller to obey automatically to direct the operation of the autonomous vehicle.
28. The LSS compliance method of claim 27, wherein if said authority is authenticated, the method further comprises acknowledging and automatically complying with at least one of the following commands: “Stop”, “Acknowledge”, “Identify”, “Manifest”, “ResumeOperation”, “PullForward”, “BackUp”, “TurnLeft”, “TurnRight”, “DownloadVehicleldentification”, “UnlockLoadCompartment”, and “ContactTerminal”.
29. The LSS compliance method of claim 27, wherein the secure communications link protocol includes at least one of the following characteristics: message confidentiality, message integrity, mutual authentication, reliability, and perfect forward secrecy.









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green (U.S. Patent Pub. No. US 2017/0305423). 


Regarding claim 10, Green discloses: 
A lawful stop and search (LSS) Illuminator comprising: 
a command communications link configured to communicate using a secure communication protocol (paragraph 0032:  encrypted communication link) to the LSS Override controller via at least one of, a focused beam of ultrasonic, optical, or radio frequency energy (paragraph 0028:  wireless communication system is in communication with a controller via a short-range communication channel which can be one-way or two-way short-range); 
a dispatch interface configured to communicate with law enforcement dispatch; a memory configured to securely store program code and a data set wherein the data set includes: operational data, critical security parameters (CSPs), and a set of usage records (paragraphs 0029-0030:  a police officer can be the external authority which pulls over the vehicle); and 
a processor (paragraph 0025:  CPU).Claim 11 is rejected as applied above in rejecting claim 10.  Furthermore, Green discloses: 
The LSS Illuminator of claim 10, wherein the processor is configured to record each interaction with the LSS Override Controller within said set of usage records and later transmit via said dispatch interface a message comprising a plurality of said usage records and receive acknowledgment that said message was successfully received (paragraphs 0007, 0010:  a log of the override requests and model number of the ADS are communicated). Claim 12 is rejected as applied above in rejecting claim 10.  Furthermore, Green discloses: 
The LSS Illuminator of claim 10, wherein said set of usage records containing a minimum content including: 
notification that a law enforcement entity has performed a LSS interdiction, a date, time, and location of said interdiction, the interdicted vehicle ownership, and evidence of non-repudiation of message receipt for said interaction (paragraph 0032:  providing an authorization code or other authorized status signifier).
Claim 15 is rejected as applied above in rejecting claim 10.  Furthermore, Pane discloses: 
The LSS Illuminator of claim 10, wherein the CSPs includes at least one of the following: 
cryptographic key, public key certificate, password, PIN, token, or biometric data 

(paragraph 0032, 0038:  authorization code or other stats signifier). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 16-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (U.S. Patent Pub. No. US 2017/0305423) in view of Colella et al. (U.S. Patent Pub. No. US 2017/0364069). 


Regarding claim 1, Green discloses: 
A Lawful Stop and Search (LSS) Override Controller for an autonomous vehicle, the controller comprising: 
a first communication channel to a LSS Illuminator or a LSS Manual Controller (paragraph 0028:  wireless communication system is in communication with a controller via a short-range communication channel which can be one-way or two-way short-range); 
a communication channel to the LSS Manual Controller (paragraph 0028:  wireless communication system is in communication with a controller via a short-range communication channel which can be one-way or two-way short-range); 
a logical command communications link coupled to the first and second communication channels that employs a secure communication protocol (paragraph 0032:  encrypted communication) configured to concurrently communicate to said LSS Illuminator and said LSS Manual Controller (paragraph 0028:  wireless communication system is in communication with a controller via a short-range communication channel which can be one-way or two-way short-range); 
an AV Computer interface to an automated driving system (ADS) controller providing default control of said autonomous vehicle (paragraphs 0029-0033:  issue a remote override request to the vehicle); 
an Emergency Override Interface, bypassing said ADS, coupled to at least one of a drive motor system, a braking system, and a steering system of said autonomous vehicle (paragraph 0037:  bringing the vehicle to a full-stop (minimal risk condition maneuver)); 
a dispatch interface configured to communicate with said autonomous vehicle's dispatch (paragraphs 0029-0030:  a police officer can be the external authority which pulls over the vehicle); 
a memory configured to securely store program code and a data set wherein the data set includes: 
operational data, critical security parameters (CSPs), and a set of usage records  (paragraphs 0007, 0010:  a log of the override requests and model number of the ADS are communicated); and 
a processor (paragraph 0025:  CPU). 
Green does not explicitly disclose a “second” communication channel to the manual controller.  However, in an analogous art, Colella disclose using a wired interface to enable direct communication with an electronic device (analogous to the manual controller) (Colella:  paragraph 0046).  It would have bene obvious to one of ordinary skill in the art to allow a second redundant connection via a wired interface in the system of Green to allow direct communication to the manual controller (Colella:  paragraph 0046). 
Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Green discloses: 
The LSS Override Controller of claim 1, wherein said LSS Override Controller is logically distinct and independent from said ADS controller and may assert unconditional control over said ADS controller via the AV Computer interface, and may bypass said ADS controller to assert unconditional control over at least one of said vehicle steering, braking and propulsion systems via the Emergency Override Interface (paragraphs 0029-0033:  issue a remote override request to the vehicle). Claim 3 is rejected as applied above in rejecting claim 1.  Furthermore, Green discloses: 
The LSS Override Controller of claim 1, wherein said the first communication channel utilize at least one of ultrasonic, optical, and radio frequency energy (paragraph 0028) and the second communication channel utilize a direct wired connection (Colella:  paragraph 0046). Claim 4 is rejected as applied above in rejecting claim 1.  Furthermore, Green discloses: 
The LSS Override Controller of claim 1, wherein the set of usage records contain a minimum content including: 
a notification that a law enforcement entity has performed an LSS interdiction, a date, time, and location of said interdiction, an identity and jurisdiction of said law enforcement entity and evidence of non-repudiation of message origin for said interaction (paragraphs 0007, 0010:  a log of the override requests and model number of the ADS are communicated).  Claim 5 is rejected as applied above in rejecting claim 1.  Furthermore, Green discloses: 
The LSS Override Controller of claim 1, wherein the processor is configured to record each interaction with the LSS Illuminator or the LSS Manual Controller within said set of usage records and later transmit via said dispatch interface a message comprising a plurality of said usage records and receive acknowledgment that said message was successfully received (paragraphs 0007, 0010:  a log of the override requests and model number of the ADS are communicated). Claim 6 is rejected as applied above in rejecting claim 1.  Furthermore, Green discloses: 
The LSS Override controller of claim 1, wherein said secure communication protocol performs an identification and authentication of an entity using the LSS Illuminator or the LSS Manual Controller, and contingent on the determination said entity is an authorized member of law enforcement, said entity is granted access of the LSS override controller to assert control over said autonomous vehicle (paragraph 0032:  providing an authorization code or other authorized status signifier). 
Claim 9 is rejected as applied above in rejecting claim 1.  Furthermore, Green discloses: 
The LSS Override Controller of claim 1, wherein the CSPs includes at least one of the following: cryptographic key, public key certificate, password, PIN, token, or biometric data (paragraph 0032, 0038:  authorization code or other stats signifier). Regarding claim 16, Green discloses: 
A lawful stop and search (LSS) Manual Controller that comprises: 
a first communication channel to a LSS Override Controller (paragraph 0028:  wireless communication system is in communication with a controller via a short-range communication channel which can be one-way or two-way short-range); 
a communication channel to the LSS Override Controller (paragraph 0028:  wireless communication system is in communication with a controller via a short-range communication channel which can be one-way or two-way short-range); 
a logical command communications link coupled to the first and second communication channels that employs a secure communication protocol configured to communicate to said to the LSS Override controller (paragraph 0028:  wireless communication system is in communication with a controller via a short-range communication channel which can be one-way or two-way short-range); 
a dispatch interface configured to communicate with law enforcement dispatch (paragraphs 0029-0030:  a police officer can be the external authority which pulls over the vehicle); 
a memory configured to securely store program code and a data set wherein the data set including: 
operational data, critical security parameters (CSPs), and a set of usage records (paragraphs 0007, 0010:  a log of the override requests and model number of the ADS are communicated); and 
a processor (paragraph 0025:  CPU). 
Green does not explicitly disclose a “second” communication channel to the manual controller.  However, in an analogous art, Colella disclose using a wired interface to enable direct communication with an electronic device (analogous to the manual controller) (Colella:  paragraph 0046).  It would have bene obvious to one of ordinary skill in the art to allow a second redundant connection via a wired interface in the system of Green to allow direct communication to the manual controller (Colella:  paragraph 0046). 
Claim 17 is rejected as applied above in rejecting claim 16.  Furthermore, Green discloses: 
The LSS Manual Controller of claim 16, wherein said the first communication channel utilize at least one of ultrasonic, optical, and radio frequency energy (paragraph 0028) and the second communication channel utilize a direct wired connection (Colella:  paragraph 0046). Claim 18 is rejected as applied above in rejecting claim 16.  Furthermore, Green discloses: 
The LSS Manual Controller of claim 16, wherein the processor is configured to record each interaction with the LSS Override Controller within said set of usage records and later transmit via said dispatch interface a message comprising a plurality of said usage records and receive acknowledgment that said message was successfully received (paragraphs 0007, 0010:  a log of the override requests and model number of the ADS are communicated). Claim 19 is rejected as applied above in rejecting claim 16.  Furthermore, Green discloses: 
The LSS Manual Controller of claim 16, wherein said set of usage records containing a minimum content including: 
notification that a law enforcement entity has performed a LSS interdiction, a date, time, and location of said interdiction, the interdicted vehicle ownership, and evidence of non-repudiation of message receipt for said interaction (paragraph 0032:  providing an authorization code or other authorized status signifier). Claim 22 is rejected as applied above in rejecting claim 14.  Furthermore, Green discloses: 
The LSS Manual Controller of claim 14, wherein the CSPs includes at least one of the following: cryptographic key, public key certificate, password, PIN, token, or biometric data (paragraph 0032, 0038:  authorization code or other stats signifier). 



Claim(s) 7, 8, 13, 14, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (U.S. Patent Pub. No. US 2017/0305423) in view of Colella et al. (U.S. Patent Pub. No. US 2017/0364069) in further in view of Pane et al. (U.S. Patent Pub. No. US 2017/0318700). 


Claim 7 is rejected as applied above in rejecting claim 1.  Furthermore, the combination of Green and Colella does not explicitly disclose an external casing wherein said casing provides a set of protections against unauthorized physical access to the memory. In an analogous art, Pane discloses the use of tamper-resistant protective covers on devices (paragraph 0019).  It would have been obvious to use the protective cover of Pane in order to protect the controller from being tampered with (paragraph 0019).  Claim 8 is rejected as applied above in rejecting claim 7.  Furthermore, Pane discloses:
The LSS Override controller of claim 7, wherein the set of protections includes at least one of, evidence of tampering, pick-resistant locks, and tamper-detection/response circuitry (paragraph 0019:  lock and key port as a tamper resistant device). 

Claim 13 is rejected as applied above in rejecting claim 10.  Furthermore, the combination of Green and Colella does not explicitly disclose an external casing that renders the LSS Illuminator operable as a handheld device wherein said casing provides a set of protections against unauthorized physical access to the memory. In an analogous art, Pane discloses the use of tamper-resistant protective covers on devices (paragraph 0019).  It would have been obvious to use the protective cover of Pane in order to protect the controller from being tampered with (paragraph 0019).  Claim 14 is rejected as applied above in rejecting claim 13.  Furthermore, Pane discloses: 
The LSS Illuminator of claim 13, wherein the set of protections includes at least one of, evidence of tampering, pick-resistant locks on all casing covers, and tamper-detection/response circuitry (paragraph 0019:  lock and key port as a tamper resistant device). 

Claim 20 is rejected as applied above in rejecting claim 16.  Furthermore, the combination of Green and Colella does not explicitly disclose an external casing that renders the LSS Manual Controller operable as a handheld device wherein said casing provides a set of protections against unauthorized physical access to the memory. Claim 21 is rejected as applied above in rejecting claim 20.  Furthermore, Pane discloses: 
The LSS Manual Controller of claim 20, wherein the set of protections includes at least one of, evidence of tampering, pick-resistant locks on all casing covers, and tamper-detection/response circuitry (paragraph 0019:  lock and key port as a tamper resistant device).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
08/09/2022               Primary Examiner, Art Unit 3649